DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 March 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4-7, 9, 10, 12, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bach et al. (US 2012/0090927) in view of Yukumi et al. (US 2015/0247542).
In Re claim 1, Bach et al. disclose a friction brake lining assembly having a backing plate (4) and a restoring spring (2) and spring leg (6) of sheet metal that applies a release clearance to the friction lining assembly, wherein the friction lining assembly includes a hammer-head-shape claw (par. 0015) that a first end of the restoring spring is attached to (see figs. 1-2c), wherein the spring has a free end (see 8) that immediately and directly interacts with a counterbearing brake holder (3), and wherein the spring leg includes at least one aperture (see cutouts adjacent 2 and 6).  Bach et al. fail to teach that the restoring spring includes a plastically deformable spring leg.
Yukumi et al. teach providing a similar brake assembly with a restoring spring (20, 41) that includes a plastically deformable spring leg (par. 0123) such that a smaller air gap is created during a retraction of the brake friction assembly (par. 0123).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the restoring spring of Bach et al. to employ a plastically deformable spring leg design, as taught by Yukumi et al. simply to decrease the air gap that is created during a retraction of the brake friction assembly, thus enabling faster brake response timing, and decreasing the brake piston travel required to actuate the friction brakes.
In Re claim 2, see figs. 1-2c of Bach et al..

In Re claim 5-7 and 12, see figs. 1-2c of Bach et al..  The examiner points out that the counterbearing brake holder (3) is recessed compared to other parts of the assembly (see 3 in fig. 2a) and the restoring spring is attached thereto, and is therefore recessed; and the counterbearing brake holder is raised in the radial outward direction.
In Re claim 9, Bach et al. disclose the use of steel (par. 0016).
Claim 9 is a product-by-process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
In Re claim 14, see sliding brake caliper (1) in fig. 1 of Bach et al..
In Re claim 20, Bach et al. disclose two apertures, failing to teach a single aperture as claimed.  However, the examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the spring leg with any number of apertures, including a single aperture, as a matter of simple engineering design choice, to increase or decrease the spring characteristic, and thus the retraction force, of the spring leg.  The examiner further points out that it has been held that a mere duplication of the essential working parts of 

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10 February 2021 have been fully considered but they are not persuasive.
Applicants present the same arguments as discussed in the After Final interview, held on 22 December 2020.  Specifically, applicants argue that the modification of Bach et al. by Yukumi et al. would result in a spring leg having no apertures.
As previously discussed, the examiner points out that the proposed modification of Bach et al. by Yukumi et al., to include a plastically deformable spring leg, is not the literal replacement of the existing spring leg, but a general teaching of employing the feature of a plastically deformable spring leg with the existing restoring spring structure of Bach et al..
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657